GREENE, J.
After oral argument on September 29, 2010, this Court issued its per curiam Order as follows:
For reasons to be stated later in an opinion to be filed, it is this 29th day of September, 2010,
ORDERED, by the Court of Appeals of Maryland, a majority of the Court concurring, that the judgment of the Circuit Court for Montgomery County be, and it is hereby, reversed, and the matter remanded to the Circuit Court with directions to enter judgment in favor of Appellants and an order that a referendum on the validity of Montgomery County Council Bill No. 13-10 be placed on the ballot at the General Election to be held on November 2, 2010. Costs to be paid by the Appellees. Mandate to issue forthwith.
We now set forth our reasons for that Order.
I.
On May 21, 2010, the Montgomery County Council signed into law Bill 13-10, establishing an Emergency Medical Services Transport Fee. Appellant, the Montgomery County Volunteer Fire-Rescue Association (“the Association”) sponsored a petition to challenge the bill through a referendum.1,2 To that end, the Association submitted a local petition for an advance determination of adequacy and Appellee, the Montgomery County Board of Elections3 (“County Board”) advised the Association that the format of the petition was acceptable. The County Board concurrently informed the Association that *467pursuant to Sections 114 and 115 of the Montgomery County Code, 50% of the total signatures required to place the referendum on the ballot were due by August 4 with the remaining signatures to be filed by August 19. On August 3 and 4, the Association submitted signature pages containing 33,740 signatures of which the Board accepted 13,021, or approximately 42% of the required signatures, thus failing to satisfy the 50% requirement.4 Subsequently, on or before August 19, the Association submitted 18,937 signatures of which 5,317 were accepted.
On August 23, 2010, the Election Director for the County Board informed the Association that the August 4 filing would not be certified, pursuant to Md.Code (2003, 2010 Supp.), §§ 6-208(a) and 6-210(d) of the Election Law Article,5 because of the failure to comply with the 50% threshold signature requirement of Section 115. Consequently, the referendum question would not be placed on the ballot.
Subsequently, on August 31, 2010, the Association filed a “Complaint for Judicial Review and Declaratory Judgment” in the Circuit Court for Montgomery County, pursuant to § 6-209, in order to challenge the Board’s refusal to certify the referendum petition.6 The review was expedited due to the impending general election.
According to the stipulation of facts submitted to the Circuit Court, the Board reviewed the entries on the petition for legal sufficiency using “among other things the ‘State of Maryland Petition Acceptance and Verification Procedures: Statewide or Public Local Law Referendum Petition (Rev. March 2009).’ ” *468Using criteria cited therein, the Board rejected 20,719 of the petition entries that were submitted on August 4 and 13,620 of the signatures that were submitted on August 19. The Association identified 15,287 signatures among the 23,111 entries that were rejected because of “legibility”7 issues with the signature itself, and both parties stipulated to the placement, or “bucketing,” of those contested signatures into six categories distinguished by degrees of legibility, summarized infra. At oral argument before this Court, the Board conceded that if we agree with the Association’s interpretation of the validation requirements of § 6-203, there would be sufficient signatures to meet the requirements under § 115 of the County Code without resorting to an independent review of the “bucketed” signatures.
On September 24, 2010, the Circuit Court granted summary judgment in favor of the Board concluding that it had not acted arbitrarily or capriciously in rejecting illegible or partially legible signatures pursuant to the requirements of Maryland statutory and common law, particularly this Court’s decision in Doe v. Board of Elections, 406 Md. 697, 962 A.2d 342 (2008). Subsequently, the Association and the County Board noted an Appeal and Cross-Appeal, respectively, to the Court of Special Appeals. Prior to consideration by the Court of Special Appeals, we granted the petition for writ of certiorari filed by the Association and Mr. Bernard to address the following question:
Is a signature on a local petition valid under Md.Code (2003, Supp.2010) § 6-203(a) of the Election Article if (i) an individual provides all the required printed information and that information is consistent with Maryland’s voter registration list, (ii) the signer executes what she believes to be her lawful signature, legible or otherwise, and (iii) the petition circulator attests, as required by § 6-204, that the individual signed in his or her presence?
*469Montgomery County Volunteer Fire-Rescue Association and Eric N. Bernard v. Montgomery County Board of Elections and Montgomery County, Md., 415 Md. 610, 4 A.3d 514 (2010) (denying the County Board’s conditional cross-petition).
II.
In this case, the Board’s determination that the Petition was ineligible for certification because of an insufficient number of valid signatures, made pursuant to its interpretation of § 6-203 (addressing petition signer information and validation) and our opinion in Doe, presents an issue of statutory construction and consequently one of law. E.g. Opert v. Criminal Injuries, 403 Md. 587, 593, 943 A.2d 1229, 1232 (2008) (noting that in determining whether the Criminal Injuries Compensation Board had interpreted correctly an operative word in the Criminal Injuries Compensation Act “[t]he issue before us is, indeed, one of statutory construction and therefore one of law.”); see e.g. Malick v. Athenour, 37 Cal.App.4th 1120, 44 Cal.Rptr.2d 281, 285-86 (1995) (holding that “[t]he question of the validity of the disqualification of those signers who did not print separately each letter of their names was one of law — an issue to be resolved by the court. The trial court was not required to defer to the election department’s interpretation of the law or ... adoption of a policy contrary to law.”).
In the instant case, we conclude that the particular statutory provision at issue, i.e. § 6-203(a)(l), is clear and unambiguous, notwithstanding the utility of judicial gloss, and therefore we do not defer to the Board’s interpretation. Fire Fighters v. Cumberland, 407 Md. 1, 9, 962 A.2d 374, 378-79 (2008) (“If the language of the statute is clear and unambiguous, we need not look beyond the statute’s provisions and our analysis ends.”); and cases cited therein. (“When a statutory provision is entirely clear, with no ambiguity whatsoever, administrative constructions, no matter how well entrenched, are not given weight.”). Aviation Administration v. Noland, 386 Md. 556, 572, 873 A.2d 1145, 1155 (2005) (quoting Board of Physi*470cian v. Banks, 354 Md. 59, 67-69, 729 A.2d 376, 380-381, fn. 2 (1999)).
In Doe, this Court addressed whether the requirements of § 6-203 were mandatory or directory. The issue in Doe was:
Did the Circuit Court [for Montgomery County] err in ruling, contrary to the strict compliance standard dictated by this Court in an unbroken line of decisions, that specific signature requirements prescribed under the election laws for referenda petitions need not be met, with the result that a referendum petition carrying an insufficient number of valid signatures was certified for the ballot?
406 Md. at 704, 962 A.2d at 346. Ultimately, we answered that question affirmatively, holding that the Circuit Court had erred in concluding that “the dictates of Section 6-203 were suggestive rather than required.” Doe, 406 Md. at 727, 962 A.2d at 360. In Doe, we held that the plain meaning of § 6-203 was that the signature requirements in subsection (a)(1) were mandatory, as indicated by the direction that the signer “shall” provide a signature and other required printed or typed information. Doe, 406 Md. at 728, 962 A.2d at 360. To reach our decision in Doe, we relied upon our prior decision in Barnes, etc. v. State, ex rel. Pinkney, 236 Md. 564, 571-72, 204 A.2d 787, 790-91 (1964), in which this Court held that the statutory provisions regarding referendum petitions within Code (1964 Supp.) Article 33, § 169, namely, address, precinct of registration, signature, and printed name “pertain[ed] only to the identification of the signer” and §§ 169A-E provided “collateral measures to prevent fraud[.]” Consistent with Barnes and Doe, we shall construe §§ 6-203 and 6-204 (addressing the circulator’s affidavit) together, in harmony, and in the context of the entire statutory scheme. In Doe, we concluded that when read together §§ 6-203 and 6-207 (addressing verification of the petition entries) are not ambiguous. Doe, 406 Md. at 731-32, 962 A.2d at 362-63. Today, we emphasize that § 6-203 requires the Board to validate signatures placed on a petition for referendum, and we answer a *471question that we were not asked to address in Doe. The question is whether a signature must be “legible,” when there is other information identifying the signer, in order to be counted pursuant to the petition validation and verification process. We hold that a signature on a petition for referendum is but one component of the voter’s identity that is to be considered in the validation process, and that if the signer’s entire entry is statutorily sufficient under § 6-203, an illegible signature, on its own, does not preclude validation.8
III.
“In statutory interpretation, our primary goal is always ‘to discern the legislative purpose, the ends to be accomplished, or the evils to be remedied by a particular provision’ ... We begin our analysis by first looking to the normal, plain meaning of the language of the statute.... ” Doe, 406 Md. at 712, 962 A.2d at 350-51 and cases cited therein. Section 6-203 of the Election Law Article states, in pertinent part:
§ 6-203. Signers; information provided by signers.
(a) In general. — To sign a petition, an individual shall:
(1) sign the individual’s name as it appears on the statewide voter registration list or the individual’s surname of registration and at least one full given name and the initials of any other names; and
(2) include the following information, printed or typed, in the spaces provided:
(i) the signer’s name as it was signed;
(ii) the signer’s address;
*472(iii) the date of signing; and
(iv) other information required by regulations adopted by the State Board.
(b) Validation and counting. — The signature of an individual shall be validated and counted if:
(1) the requirements of subsection (a) of this section have been satisfied;
(2) the individual is a registered voter assigned to the county specified on the signature page and, if applicable, in a particular geographic area of the county;
(3) the individual has not previously signed the same petition;
(4) the signature is attested by an affidavit appearing on the page on which the signature appears;
(5) the date accompanying the signature is not later than the date of the affidavit on the page; and
(6) if applicable, the signature was affixed within the requisite period of time, as specified by law.
§ 6-203(a) — (b). The parties contest the meaning of § 6-203(a)(1) that directs a petition signer that he or she shall: “sign the individual’s name as it appears on the statewide voter registration list or the individual’s surname of registration and at least one full given name and the initials of any other names.”
Petitioner contends that a person’s ordinary signature, notwithstanding illegibility, can satisfy § 6-203(a)(l). Specifically, Petitioner asserts that if the election authority is presented with printed information identifying the petition signer that is consistent with the information in the voter registration record, then § 6-203(b)(l) does not require rejection of the signature because of illegibility. The Board’s misinterpretation of the statute, Petitioner argues, imposes a “penmanship” 9 requirement, thereby making the “signature” require*473ment superfluous because the signature is required to “match” the printed name. Petitioner contends, further, that the Board’s requirements nullify the purpose of the circulator’s affidavit, which “is designed to assure the validity of the signatures.” § 6 — 204(b). Additionally, Petitioner notes the absurdity of an interpretation whereby the Board will reject signatures identical, or nearly identical to those on file with the Board’s voter registration records. Finally, Petitioner contends that the Board’s interpretation does not prevent or enable detection of fraud.
Respondent counters, contending that the phrase “as it appears on the statewide voter registration list” means that the signature should be exactly as the printed name appears on the petition, i.e., that they should match. In basic terms, says Respondent, the Board cannot validate a signature it cannot read. The Board claims that it construed the Petition in strict compliance with § 6-203, as directed by this Court’s interpretation of that provision as espoused in Doe, noting that there we stated, “the provisions [of § 6-203] are mandatory, not suggestive.” Doe, 406 Md. at 728, 962 A.2d at 360. Moreover, the Respondent asserts that Doe compelled it to err on the side of exclusion, while prior to Doe, the Board had been more lenient and erred on the side of validation. Finally, Respondent maintains that it did not reject any signatures that were partially legible, only those it could not determine to be in compliance with § 6-203.10
Plainly, the overarching goal of the entire Petition Subtitle is to ensure that only eligible voters sign petitions, hence the requirement for identifying information including name and address, including zip code. We now hold that § 6-203(b)(1) directs the election authority to validate a petition signer’s entry if there is sufficient cumulative information on *474the face of the petition, e.g., a signature, a printed name, address, date of signing, and other information required by regulation, evidencing compliance with § 6-203(a), to determine the identity of the signer. The Board should not stop the validation process merely because the signature is itself illegible. If the signature field is illegible, as may often be the case, the election authority is able pursuant to § 6-203 and § 6-20411 to validate a signature and “ensure that the name of the individual who signed the petition is listed as a registered voter” pursuant to § 6-207.12
A. Doe v. Montgomery County Bd. of Elections
In Doe, this Court was asked to address, among other things, whether there was error in the certification of a referendum petition that allegedly failed to carry the required number of signatures because of non-compliance with the signature requirements of § 6-203. Doe, 406 Md. at 704, 962 *475A.2d at 346. The trial judge in Doe held that § 6-203 was directory, not mandatory, and therefore “10,876 signatures challenged on the basis of alleged violations of § 6-203 [were] valid, because [the County Board] determined that all non-disqualified signatories were registered voters and residents of Montgomery County.” First, he reasoned that because the validation and verification provisions, namely § 6-203 and § 6-207, when read together, created ambiguity about the meaning and purpose of validation under § 6-203, the statute did not require strict compliance. Moreover, the trial judge said that the responsibility of the Board under the statute was to ensure “only that signatories to the petition were registered voters and ... detecting cases of patent fraud.” We held in Doe that the challenged signatures were invalid as a matter of law, reasoning that the trial judge had misconstrued § 6-203 to be directory based on his erroneous conclusion that § 6-203 and § 6-207 created ambiguity about the validation process. Doe, 406 Md. at 733, 962 A.2d at 363-.
Subsequent to our decision in Doe, the State Board altered the manner in which it approached signature review on submitted petitions as evidenced by the revised “State of Maryland Petition Acceptance and Verification Procedures: Statewide or Public Local Law Referendum Petition.” (Revised March 2009). According to the guidelines, the validator must first determine if the printed name matches the signature exactly. If not, the signature is invalidated. If the signature and the printed name match, the validator must consult a schedule of examples that show acceptable and unacceptable names.13
*476As reflected in the present case, the County Board, following the State Board’s instructions, has put an unduly burdensome emphasis on the signature component of the petition entry, by requiring an exact “match” between a signature on the petition and printed name, as it appears on the voter registration list, all in the name of compliance with our decision in Doe.14 See Barnes, 236 Md. at 573, 204 A.2d at 791-92 (noting that the legislation implementing the constitutional right to referendum must not be unduly burdensome on the *477exercise of the right). The necessary inference from the Board’s interpretation of § 6-203 is that the petitioning party would essentially be compelled to obtain a copy of the statewide voter registration list and advise persons prior to signing the petition that they should consult the list and sign and print their name precisely as it appears on that list. Otherwise, the likelihood of certification would be very slim. There is no indication in the statute that this collateral process is required when exercising the right to referendum. The validation guidelines, excerpted supra in footnote 14, which the State Board revised subsequent to our decision in Doe, distort the purpose of § 6-203(a)(l) that is to provide one element among many that the Board must use to satisfy the requirements of validation.
B. Legibility
Section 6-203(a)(l) does not address “legibility,” or “penmanship,” of the signature, and for the Board to impose such a strict requirement reaches beyond the scope of the statute.15 In the instant case, the Board specifically rejected signatures based on varying degrees of illegibility. As noted in the Circuit Court’s decision:
The parties stipulate that the challenged, [not valid] signatures fall into six categories: a) legible, full name — the signature is legible, and includes all letters in their surname, one given name, and another name or initial. Total category signatures: 457; b) legible, not full name — the signature is legible and includes all letters for the given name and one surname, but no additional name or initial. Total category signatures: 3,091; c) partially legible, full name — the signature appears to include the signer’s sur*478name, one given name, and one additional name or middle initial, but not all the letters in one or more of the names are discernible. Total category signatures: 851; d) partially legible, not full name — the signature includes at least one name, though the letters in that name are not all discernible. Total category signatures: Total category signatures: 4,455; e) partially legible, discernible letters— the signature includes some discernible letters. Total category signatures: Total category signatures: 3,456; f) illegible — the signature includes no or virtually no discernible letters. Total category signatures: 2,977.
The Circuit Court for Montgomery County held particularly that the County Board had not acted arbitrarily or capriciously in rejecting categories (e) and (f) supra reasoning that this Court’s decision in Doe “certainly suggests that the Court of Appeals believes that indecipherable signatures ought to be disallowed without further consideration.” To the contrary, our holding in Doe did not address “legibility,” and we disavow that interpretation.
The printed or typed name, as we held in Barnes, was one piece of evidence, in addition to voter address and voter “precinct or district” that would be used to ensure “that only qualified persons have signed.” Barnes, 236 Md. at 571-72, 204 A.2d at 791. Plainly the statutory description of a signature in § 6-203(a) is different than the statutory description under review in Barnes, however, the signature has not now become uniquely controlling. An illegible signature, therefore, is not dispositive within the validation process, but should be considered as part of the entire petition entry, that must be used to identify the individual signer under § 6-203.
C. Sections 6-203 and 6-204 — Validation
When read together, § 6-203 and § 6-204 are not ambiguous. Section 6-204 requires that every signature page of a petition include “an affidavit made and executed by the individual in whose presence all of the signatures on that page were affixed and who observed each of those signatures being affixed.” The purpose of the circulator’s attestation is to *479“assure the validity of the signatures and the fairness of the petition process.” § 6-204(b). This statutory provision for the affidavit of a circulator who attests under penalty of perjury that the signer affixed his or her information in the circulator’s presence clearly addresses prevention of fraud in the petitioning process and is plainly intended to bolster the validity of the signature entries.
D. Sections 6-203 and 6-207 — Validation and Verification
As we held in Doe, when read together § 6-203 and § 6-207 are not ambiguous. Doe, 406 Md. at 731-32, 962 A.2d at 362-63. Plainly, the purpose of the signature requirement in § 6-203(a)(l) is to provide a personal attestation, as a signature is often used, to evidence support for the petition and to provide a unique identifier in conjunction with the printed name, address, date, and other information required by the State Board. The later information is used to subsequently verify the eligibility of the petition signer to support the petition. In Barnes, this Court said that the statutory requirements of the predecessor to § 6-203, Code (1964 Supp.), Article 33, § 169,16 namely the “residence of each signer and the precinct or district wherein he is registered as a voter ... and below his signature his name ... either printed or typed ... pertain only to the identification of the signer.” Barnes, 236 Md. at 571, 204 A.2d at 791 (emphasis added). Therefore, we restate our conclusion in Barnes, that the signature provided under § 6-203(a)(l) is but one of many *480pieces of identifying information that the Board must assess to determine the validity of a petition entry.
Plainly, however, “[t]he purpose of signature verification under paragraph (1) of this subsection [§ 6-207] is to ensure that the name of the individual who signed the petition is listed as a registered voter.” § 6-207(a)(2). Pursuant to § 6-207, the election authority must verify and count the validated signatures of persons that are listed as registered voters. Section 6 — 207(b) authorizes the State Board to “establish the process ... for verifying and counting signatures,” but that authority does not permit the Board to impose any additional elements relating to validation under § 6-203, e.g., legibility of a signature. Here, when the Board was confronted with an illegible signature, it should have consulted the additional identifying information provided in accordance with § 6-203(a)(2), and then compared that information against the statewide voter registration list, instead of invalidating the entry. The signature alone, when reading §§ 6-203 and 6-207 together, is not meant to be. dispositive on the issue of validity, because all the required information is used both to validate and then to verify in order that only eligible voters sign petitions. That is the goal of the validation and verification process.
HARRELL and BATTAGLIA, JJ., dissent.

. See Article 16 of the Maryland Constitution; Md.Code (1957, 2005 Repl.Vol.), Article 25A, § 8 (power of referendum in chartered counties of Maryland); Montgomery County Charter § 114-115; Doe v. Board of Elections, 406 Md. 697, 702, 962 A.2d 342, 344-45, fn. 1 (2008) (describing the statutory and constitutional authority for citizens to seek referendum).


. The law was subsequently defeated on referendum by Montgomery County voters during the November 2, 2010 General Election.


. All references herein to "the Board” refer to the Montgomery County Board of Elections, unless otherwise stated.


. The August 4 filing lacked 2,346 valid signatures.


. All references to statutory provisions refer to the Election Law Article of the Md.Code (2003, 2010 Supp.). The current edition of the Election Law Article is the 2010 Replacement Volume in which the germane provisions, namely, §§ 6-203, 6-204, 6-207, have been reprinted with no modifications.


. In the Circuit Court action, Eric N. Bernard, the Association’s executive director was added as a party plaintiff and Montgomery County was granted leave to intervene as a defendant.


. Legibility is understood to mean the quality of being clear enough to read or decipher. American Heritage Dictionary of the English Language (4th ed. 2006).


. The dissenting opinion assails this conclusion; however, in doing so it fails or refuses to appreciate the precise issue before this Court. Here, unlike in Doe, our focus is shifted to the interplay between §§ 6-203 and 6-204, rather than §§ 6-203 and 6-207. In Doe, we said that the signature requirement is mandatory; however, we never said anything about the quality of the signature, penmanship, or decipherability. Moreover, the statute under consideration, as written, does not set forth any express requirements as to quality, penmanship or legibility of a signature.


. Penmanship commonly means the "art, skill, style, or manner of handwriting." American Heritage Dictionary of the English Language (4th ed. 2006).


. The summary of the bucketed signatures provided to this Court indicates that the Board rejected partially legible signatures. The bucketed categories included: "legible, full name ... legible, not full name ... partially legible, full name ... partially legible, not full name ... partially legible, discernible letters ... [and] illegible."


. Section 6-204 of the Election Law Article states:
§ 6-204. Circulators; affidavit of the circulator.
(a) In general. — Each signature page shall contain an affidavit made and executed by the individual in whose presence all of the signatures on that page were affixed and who observed each of those signatures being affixed.
(b) Requirements. — The affidavit shall contain the statements, required by regulation, designed to assure the validity of the signatures and the fairness of the petition process.
(c) Age of circulator. — A circulator must be at least 18 years old at the time any of the signatures covered by the affidavit are affixed.


. Section 6-207 of the Election Law Article states, in pertinent part:
§ 6-207. Verification of signatures.
(a) In general. — (1) Upon the filing of a petition, and unless it has been declared deficient under § 6-206 of this subtitle, the staff of the election authority shall proceed to verify the signatures and count the validated signatures contained in the petition.
(2) The purpose of signature verification under paragraph (1) of this subsection is to ensure that the name of the individual who signed the petition is listed as a registered voter.
(b) State Board to establish process. — The State Board, by regulation, shall establish the process to be followed by all election authorities for verifying and counting signatures on petitions.
Md.Code. (2003, 2010 Supp.) § 6-207(a) — (b) of the Election Law Article.


. The Board’s guidelines state in pertinent part that:
2. NEW Procedure — Name determination — NEW Code
a. First determine if the printed name matches the signature exactly.
i. If the signature and printed name do not match, invalidate the name
ii. If the signature and printed name match, move on to the second step in name determination.
b. If the name and signature match, determine if the name is acceptable under the following guidelines:
*476i. The name on the voter registration record is John Henry Smith
1. Accepted versions of the name on the petition
a. J. Henry Smith
b. John H. Smith
c. John Henry Smith
2. Unaccepted version of the name on the petition
a. John Smith
b. J. Smith
c. J.H. Smith
d. Henry Smith
e. H. Smith
f. Johnny Smith
"State of Maryland Petition Acceptance and Verification Procedures: Statewide or Public Local Law Referendum Petition” (Revised March 2009), (Pet.Ex.D). The guidelines do not specify if the "name” to be compared to the voter registration list is the printed or signed name, however, since the printed name must match the signature exactly, in the first step, it is reasonably inferred that the reviewer is directed to compare either to the record.


. Prior decisions of this Court affirm that statutory requirements upon the referendum petition process are viable if not unduly burdensome on the constitutionally protected right to referendum. Barnes, etc. v. State, ex rel. Pinkney, 236 Md. 564, 573, 204 A.2d 787, 791-92 (1964). We have also consistently stated that constitutional and statutory provisions related to referendum petitions should be followed strictly. See Takoma Pk. v. Citizens for Decent Gov’t, 301 Md. 439, 449-50, 483 A.2d 348, 354 (1984); Gittings v. Bd. of Sup. of Elections, 38 Md.App. 674, 679, 382 A.2d 349, 352 (1978); Tyler v. Secretary of State, 229 Md. 397, 402, 184 A.2d 101, 103-04 (1962). Additionally, election procedures are to be conducted with due regard to the intent of the voter. Dutton v. Tawes, 225 Md. 484, 495, 171 A.2d 688, 693 (1961) ("All of the cases turn fundamentally on whether the mistake in procedure has caused harm by misleading the electorate or by tending to prevent or frustrate an intelligent and full expression of the intent of the voters.”). The State Board’s guidelines, similarly, may not evade the requirement of reasonableness, they must not be unduly burdensome, and they should not frustrate the intent of the petition signer.


. We note that other States have specifically addressed legibility in their election laws, but the Maryland General Assembly has not. See Alaska Stat. § 29.26.130(c) (2010) (stating "[illegible signatures shall be rejected by the clerk unless accompanied by a legible printed name.”); Ariz.Rev.Stat. § 19-205(B.) (2010) (stating "[i]n the absence of a legible signature, the name as it is printed shall be the name used to determine the validity of the signature.”); Utah Code Ann. § 20A-7-603(2)(g)(ii) (2010) (A printed name must be legible to be counted).


. Code (1964 Supp.), Article 33, § 169, stated:
In every petition (including an associated or related set of petitions) under the provisions of Article XVI of the State Constitution [the Referendum], there shall be appended to the signature of each signer his residence, the precinct or district wherein he is registered as a voter, and immediately below the signature of any such signer, there shall be either printed or typed, the name of such signer.
Barnes, 236 Md. at 569, 204 A.2d at 789-90 (noting that the "statutory provisions in respect of signatures to referendum petitions ... [were] originally enacted in 1941”).